         

Exhibit 10.2

         
Peabody Acquisition Co. No. 4 Pty Ltd (ACN 152 004 772)
  29 July 2011  
Attention: The Directors
     
Level 13, BOQ Centre
     
259 Queen Street
     
Brisbane, Queensland 4000
   

    Dear Sirs       Pre-bid acceptance deed   1   Acceptance       Subject to
the terms and conditions of this deed, in consideration of A$10 (which is
payable on demand), we, ArcelorMittal Netherlands B.V. (AM), agree to procure
the acceptance by ArcelorMittal Mining Australasia B.V. (or by another directly
or indirectly wholly owned subsidiary of ArcelorMittal S.A.) (AM BV2) of an
offer under a takeover bid by Peabody Acquisition Co. No. 4 Pty Ltd (ACN 152 004
772) (Bidco) in relation to Macarthur Coal Ltd (ACN 096 001 955) (MCC) for:

  •   45,313,851 fully paid ordinary shares in MCC (Tranche A Shares); and     •
  3,238,211 fully paid ordinary shares in MCC (Tranche B Shares).

2   Pre-condition       This deed will only take effect if any of Peabody
Acquisition Co. No. 2 Pty Ltd (ACN 146 797 417), AM or Bidco releases the Agreed
Announcement (as defined in the Co-operation and contribution agreement between
ourselves and others dated on or about the date of this deed (CCA)) to the ASX
at any time during the Announcement Window (as defined in the CCA) under which
Bidco publicly proposes to make offers under a takeover bid for all the ordinary
shares in MCC (the Offer).   3   Condition for acceptance in relation to Tranche
B Shares       In relation to the Tranche B Shares only, despite any other
provision in this deed, this deed is of no force or effect unless and until one
of the following matters has occurred:   (a)   Bidco has received a written
notice under the Foreign Acquisitions and Takeovers Act 1975 (Cth) (FATA), by or
on behalf of the Treasurer of the Commonwealth of Australia stating that the
Commonwealth Government does not object to the transactions contemplated by this
deed, either unconditionally or on terms that are acceptable to Bidco;   (b)  
the Treasurer of the Commonwealth of Australia becomes precluded from making an
order in relation to the transactions contemplated by this deed under the FATA;
or   (c)   if an interim order is made under the FATA in respect of the
transactions contemplated by this deed, the subsequent period for making a final
order prohibiting the transactions contemplated by this deed elapses without a
final order being made.   4   Acceptance   (a)   We will procure that AM BV2
accepts the Offer, in accordance with the terms of the Offer, in relation to all
of the Tranche A Shares by no later than the second business day after the date
on which Bidco notifies ASX (such date being, the Relevant Date) that the
aggregate of the MCC shares:

  (1)   in which Bidco has a relevant interest; and     (2)   for which the
acceptance collection agent under any institutional acceptance facility relating
to the Offer has received acceptance instructions in respect of the Offer,

page 1



--------------------------------------------------------------------------------



 



    represents at least 50.01% of the MCC shares (on a fully diluted basis). For
the avoidance of doubt, for the purposes of the foregoing, Bidco shall be
treated as having a relevant interest in the Tranche A Shares and the Tranche B
Shares.   (b)   Subject to the happening of one of the matters listed in
paragraph 3, we will procure that AM BV2 accepts the Offer, in accordance with
the terms of the Offer, in relation to all the Tranche B Shares by the later of:

  (1)   the second business day after the Relevant Date; and     (2)   the
second business day after the day on which one of the matters listed in
paragraph 3 occurs.

(c)   Once AM BV2 accepts the Offer in respect of the Tranche A Shares or the
Tranche B Shares we will procure that AM BV2 does not withdraw its acceptance,
even if AM BV2 may be permitted to do so by law, under the terms of the Offer or
otherwise.   5   Appointment of attorney       To secure the performance of our
obligations under this deed, we irrevocably appoint any director for the time
being of Bidco to be our attorney in our name and on our behalf to execute any
acceptance and transfer forms and to do such other acts and things as may be
necessary to accept (or procure the acceptance of) the Offer in respect of the
Tranche A Shares and the Tranche B Shares. However, this appointment only takes
effect if we fail to comply with our obligations to procure that AM BV2 accepts
the Offer.   6   Warranty       We represent and warrant to Bidco that we are
the legal and full beneficial owner of the Tranche A Shares and the Tranche B
Shares free of encumbrances, with full power and authority to enter into and
complete this deed without the consent of any other person. We further represent
and warrant to Bidco that on the date referred to in paragraph 4 on which AM BV2
is due to accept the Offer, AM BV2 will be the legal and full beneficial owner
of the Tranche A Shares and the Tranche B Shares free of encumbrances, with full
power and authority to accept the Offer without the consent of any other person.
  7   Termination       This deed will automatically terminate if:   (a)   Bidco
is entitled to withdraw the Offer and withdraws the Offer in accordance with
section 652A of the Corporations Act 2001 (Cth); or   (b)   at the end of the
offer period, not all of the defeating conditions to the Offer have been freed
or fulfilled.   8   General   (a)   Any date, time or period referred to in this
deed shall be of the essence.   (b)   We agree that damages would not be an
adequate remedy for breach of any of our undertakings in this deed and that
accordingly specific performance of any of our undertakings in this deed is an
appropriate remedy.   (c)   Any term defined in the Corporations Act 2001 (Cth)
has the same meaning in this deed.   (d)   A reference to a “business day” means
a day on which banks are open for business in Brisbane (other than a Saturday,
Sunday or public holiday in Brisbane).   (e)   This deed is governed by the laws
of New South Wales. Each party irrevocably submits to the non-exclusive
jurisdiction of the courts of New South Wales.   (f)   This deed may be executed
in counterparts.

page 2



--------------------------------------------------------------------------------



 



            Executed as a deed

Signed for
ArcelorMittal Netherlands B.V.
by its attorney
    sign here ► /s/ Carole Whittall       Attorney          print name Carole
Whittall             in the presence of     sign here ► /s/ Paul Schroder      
Witness          print name Paul Schroder      

            Signed, sealed and delivered for
Peabody Acquisition Co. No. 4 Pty Ltd (ACN 152 004 772)
by
  sign here ► /s/ Julian Derek Thornton       Director          print name
Julian Derek Thornton           sign here ► /s/ Murray Hundleby       Company
Secretary          print name Murray Hundleby     

page 3